Case 1:18-cr-00020-DLF Document 47 Filed 01/16/19 Page 1 of `FIL E D

AO 245!3 tRev_ 02!18) Jadgment in a Crimina| Cese

Shectl l JAN 1 6 2019

. Cl€rk, U.S‘ m tri
UNITED STATES DiSTRiCT COURT B*"*""p“>'s€==gtrras"d

i)istrict oi`Co|unibia

UNITED STA'I`ES OF AMER[C.A JUDGMEN'I` IN A CRIMlNAl. CASE

v.
EVEL|NE CISMARU Case Nunib`ei': 18-CR~20-2
USM Nunihei‘: 3541_1-016

Cary Citronberg

 

~_J-...-\._¢\._.-_¢\_r--._r'-i..-'-_r

Defcndiint`s Attoriiey

THE DEFENDANT:
EI pleaded guilty to count(s] 1 and 7 of the indictment returned On 1."30;'2018.

 

l:| pleaded nolo contendere to count(s]

 

which was accepted by the court.

l:i was |`ouiid guilty on count{s}

 

after a plea ot`not gtii|ty.
The defendant is adjudicated gtiitty ofthcse of"t`erises:

Title & Seetiun Nntiire of Ot"feitse Ot`fense l~`.nded Coiint

18:1343 and 1349 cONsPtRAcY To cousin BANK AND WiRE FRAUD 1i12i2017 1
13:371,1030(31)(3),(3}(4) coMPuTER FRAUD ' 1:12;2017 7

1030(3)(5), s 1030(3)(?)

1l`lte defendant is sentenced as provided iit pages 2 throttin 7 oftliis judgment '[`|te sentence is imposed pursuant to
the Sentcneing Rei`orin Act of 1984.

m 'I`he defendant has been found not guilty on cottnt(s]

 

mCount(s] 2, 3, 4. 5. 6. 8. 9. 10, and 11 i:] is 121 are dismissed on the motion oflhe Uniled States,

 

lt is ordered t_|tat the defendant_mast notify the United Statcs attorney for this district within 30 da s oi`_aity change ot`naiiie, resideiice,
or tiiailiiigaddress until all f`ines, rcstitution, eosts, and special assessments imposed hythisjudgniettt are iii y paid ll`oi'dercd to pay rcstittnioii,
the defendant must notify the court and United Slates attorney oftiiatcrial changes iii economic circumstances

1!‘15{2019

[}:dt: ei`ltripositioii ot`]utlgiiieiit
Si`t:itai\w\$'ot‘.ludgey}/_l ' V

Dabney Friedrich, US District Court Judge

Nanie and '|`itie tif.ludgc

ilikh{/M _

Date l

Case 1:18-cr-00020-DLF Document 47 Filed 01/16/19 Page 2 of 7

AO 2458 (Rcv. 02/ |8) .ludgment in Cn`minal Casc
Shcet 2 - lmpn`sonmcnt

.ludg;ment_Page ¢ of
DEFENDANT: EVEL|NE C|SMARU

CASE NUMBER: 18-CR-20-2

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to bc imprisoned for a total
term of:

Time served on Counts 1 and 7 to run concurrent|y.

[:l The court makes the following recommendations to the Burcau of Prisons:

L__l The defendant is remanded to the custody ofthe United States Marshal.

E] The defendant shall surrender to the United States Marshal for this district:

|] at Cl a.m. EI p.m. on

 

U as notified by the United States Marshal.

l:] 'l`hc defendant shall surrender for service of sentence at thc institution designated by the Burcau of Prisons:

l] before 2 p.m. on

 

l:] as notified by thc United States Marshal.

l:l as notified by thc Probation or Pretrial Scrviccs Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNrrED STATES MARSHAL
By

 

DISPU'I`Y UNITED S'I`ATES MARSHAL

Case 1:18-cr-00020-DLF Document 47 Filed 01/16/19 Page 3 of 7

AO 2458 (Rev. 02/| 8) Judgment in a Criminul Casc
Shect 3 _ Supcrviscd Relcase

$
DEFENDANT: Ein_iNE cisMARu “ g'“°‘“ "“g°-_-°f _-_7
CASE NUMBER: 18-CR-20-2

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
Thirty-six (36) months of supervised release to run concurrent|y.

MANDATORY CONDITIONS

1_ You must not commit another fcdcral, state or local crime.
You must not unlawfiilly possess a controlled substance

3. You must refrain from any unlawful usc of a controlled substancc. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereaticr, as determined by the court. s

[] Thc above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abusc. (check ifapplicable)
4. [] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check ifapplicable)
5. lZl You must cooperate in the collection of DNA as directed by the probation ol`l`iccr. (check ifapplrcable)
n You must comply with thc requirements of the Scx Offcndcr Registration and Notification Act (34 U.S.C. § 20901, et .i‘eq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
rcside, work, are a student, or were convicted of a qualifying offense. (check rfappli¢able)

7_ |:l You must participate in an approved program for domestic violence. (check ifappli'cable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on thc attached
pagc.

 

 

Case 1:18-cr-00020-DLF Document 47 Filed 01/16/19 Page 4 of 7

AO 2458 (Rev. 02/18) Judgmcnt in a Crimioal Case
Sheet 3A - Supcrviscd Release

 

 

l

Judgmcnt-Page 4 of
DEFENDANTZ EVEL|NE C|SMARU l

CASE NUMBER: 18~CR-20-2

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informcd, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time

ramc.

2. Afier initially reporting to the probation officc, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or thc probation officcr.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation of’ficcr. If` you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before thc changc. lf notifying
the probation officer in advance is not possible due to unanticipated circumstanecs, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. Vou must allow thc probation officer to visit you at any time at your home or clsewhcre, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain vicw.

7. You must work full time (at least 30 hours per week) at a lawful type of cinployment, unless the probation officer excuses you from
doing so. if you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
rcsponsibilities), you must notify the probation officer at least 10 days before the change. lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. Vou must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
probation of`ficer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours. l

10. You must not own, possess, or have access to a fireann, ammunitiori, destructive device, or dangerous weapon (i.e., anything that was
dcsigncd, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchaktis or tasers).

l l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court. _

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify thc person about the risk and you must comply with that instruction. Thc probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Off'iee Use Only

A U.S. probation officer has instructed me on thc conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbau'on and Supervised
Release Condilions, available at: www.uscourts.gov.

 

Defcndant‘s Signaturc Date

Case 1:18-cr-00020-DLF Document 47 Filed 01/16/19 Page 5 of 7

AO 24SB(Rev. 02/| 8) Judgment in a Criminal Casc
Shcct 3D _- Superviscd Release

Judgment--Pagc _5___ of 7

DEFENDANT: EVEL|NE C|SMARU
CASE NUMBER: 18~CR-20-2

SPECIAL CONDITIONS OF SUPERVISION

Deportation Complianee - You must surrender to US immigration and Customs Enforcement and follow all their
instructions and reporting requirements until any deportation proceedings are completed. lf you are ordered deported from
the United States, you must remain outside the United States, unless legally authorized to re- enter. lf you re-enter the
United States, you must report to the nearest probation office within 72 hours after you return.

You must comply with any requests of this court or the government for you to appear here at the United States District
Court for the District of Columbia for any future trials or proceedings related to this case. 18-CR-20-2, including any
requests by the government for you to participate in a Rule 15 deposition. The Government will inform the probation office
if there is a violation of this order so that the probation office can alert the Court of any violation of your supervised release
conditions.

Case 1:18-cr-00020-DLF Document 47 Filed 01/16/19 Page 6 of 7

:‘\O 245“ (Rcv_ '[}Zrllli) .Tutlginent in ii {_`rirniri;il (.`;ise
Sltt.'t.'t 5 Critiiirtal Monetary l’t:ri:ill'it:b'
.ludgment _ Page 6 01` ?
l')l€l~`i{NI)/\N'l`t EVEL|NE C|SMARU
CASE NU.\/lBl_".R: ‘lB-CR-ZO-Q
CitthNAL MONETARY i’i+:NALTiEs

'l`he defendant must pay l|ie total eritiiiniil tiitinettir_v penalties under tltt: schedule o|`payinetils on S|ieet 6.

.¢\ssessmeiit .I\"'l`r\ r\ssessment* Fine Restitutinn
'l'O'l`.-\LS S 200.00 S S 5
[:] 'l`lie deteriitiii:ttitnto|`restitution is deferred until . .-\n .-liiienn’t'ri' .)'nrt'gnn'nr i`ii rt (.`i'i`ini`rnif (.`ri_rr'(/ir)£r§eji will be entered

after such deterniinntioit.
l:] 'l`be defendant must make restitution (ineluding community restitution) to the following payees in the amount listed belott'.

lftlie defendant mail-ces n partial puyntent. catch payee shall receive an approximately proportioned payment. unless specified otheiv.'ise i_n
the priority order or percentage payment column belo\t'_ llo\t'evcr. pursuant to 18 li`S. ..`. § 3664[1)_ all nonfederal victims must be paid
before the hinted States is p:iid.

 

Nanie of l'a\'ee '|`ut:i| l.oss** llestitutitin ()rdei'ed i’riririt\' or l’eret.-nt:ige
'i‘o'r.»\l.s 5 _ 0.0_0 5 _ 0.00

Restitulion amount ordered pursuant to plea agreement 5

Thc defendant tntist pay interest on restitution and a line ol`more than 52,500, unless the restitution or fine is paid in full before the
fifteenth day atfier the date o|`tlte jtidgnient. pursuant to 18 U.S.C. § 3612(t`]. A|l ofthe payment options on Slieet 6 may be subject
to penalties for delinquency :tiitl tlel`tiult. pursuant to iii ll_S.(.`. § 3612(§).

[] 'l`he court determined that tlic defendant does iiol lt:t\-'e the ability to pay interest and it is ordered tlizu:

il the interest requirement is waived l`or lite m line l:i restitution

[j the interest requirement l`or the f:] |'llte |:l restitution is modified as foilows:
" Jttstiee for \”ictiitis ol"l`ratll'ickiit l /\ct ot`2i115. l‘ub. l.. No. l 14-22,

** findings for lite total amount o losses _:tre required under (.`h;ipters l(l\).»\. l lll. l lllr\. and l 13.-\ of'l`itle 18 |`ur offenses t:oininitled nn ur
alter Scptciiiber 13. l‘)*)-l. bttt before r\pril 23. 199().

Case 1:18-cr-00020-DLF Document 47 Filed 01/16/19 Page 7 of 7

AO 2458 (Rev. 02/ 18) Judgment in a Criminal Casc
Shect 6 -- Sclicdulc of Payments
Judgmcnt - Page ____7_ of __7__
DEFENDANT: EVEL|NE C|SMARU
CASE NUMBER: 18-CR-20-2

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A § Lump sum payment of $ 200-00 due immediately, balance due
|:] not later than , or

E] in accordance with [] C, ij D, [] E, or Fbelow; or

B Ij Payment to begin immediately (may be combined with l:l C, l:l D, or ij F bclow); or

C l:l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D E] Payment in equal (e.g., weekly. monihly. quarrerly) installments of S over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E l:] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. Thc court will set thc payment plan based on an assessment of the defendant’s ability to pay at that time; or

F m Special instructions regarding thc payment of criminal monetary pcnalties:
The special assessment is immediately payable to the C|erk of the Court for the uS District Court, District of

Co|umbia. Within 30 days of any change of address. you shall notify the C|erk of the Court of the change until such
time as the financial obligation is paid in fu||.

Unlcss the cou_rt has expressly ordered otherwise, if this judgment imposes imprisonment, pa ment of criminal monetary penalties is due during
th_e period of imprisonment. Al| criminal monetary pcnaltics, except those payments ma c through the Federal Bureau of Prisons’ Inmatc
Fmancial Rcsponsibtltty Program, are made to thc clerk of the court. -

Thc defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:l .loint and Sevcral

Defcndant and Co-Defendant Namcs_ and Case Numbcrs (¢'ncluding defendant number), Total Amount, .loint and Sevcral Amount,
and corresponding paycc, tfappropriate.

l:l Thc defendant shall pay thc cost of prosecution

El

Thc defendant shall pay thc following court cosi(s):

l:l 'I`he defendant shall forfeit the defendant‘s interest in the following property to the United States:

Payments shall be applied in thc following orders (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fmc
intercst, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

